              Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 1 of 39



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA,                                     Civil No.:_____________


                                Plaintiff                     COMPLAINT-Action to Foreclose
                                                              A Mortgage

-v-

Nicholas Perison
3001 Schoolview Road
Eden, NY 14057

Discover Bank
6500 New Albany Road
New Albany, OH 43054


John Doe, Mary Roe, and XYZ Corporation
3001 Schoolview Road
Eden, NY 14057
___________________________________________

         The United States of America, a Sovereign, by Pincus Law Group, PLLC, Attorneys for

the plaintiff, complains and alleges as follows:

      1. This Court has jurisdiction under the provisions of Title 28, United States Code, Section

1345.

      2. On or about Dec. 1, 2015, at the request of Defendant, Nicholas Perison, (hereinafter

“Defendant”), the Plaintiff, the United States of America, acting through the Rural Housing

Service or successor agency, United States Department of Agriculture, (hereinafter “Plaintiff”),

did lend to the Defendants, the sum of $145,800.00, which sum the Defendant did undertake and

promise to repay, with interest at 3.2500% in specified monthly installments.
             Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 2 of 39



       3. As evidence of the indebtedness, the Defendant did execute and deliver to the

Plaintiff a Promissory Note dated December 1, 2015, a true copy of which is attached as Exhibit

“A”.

       4.      In order to secure the payment of the indebtedness, the Defendant did execute,

acknowledge, and deliver to the Plaintiff, a real property mortgage dated December 1, 2015, a

true copy of which is attached as Exhibit “B”. The real property that is security for the mortgage

is commonly known as 3001 Schoolview Road, Eden, NY located in Erie County, New York and

more particularly described as set forth in the legal description attached to Exhibit “B”, and is

also known as Parcel ID/Tax Account # 223.20-1-25.

       5.      The mortgage was duly recorded in the Erie County Clerk’s Office on or about

December 1, 2015 at Book M 13747 Page 2966.

       6.      Plaintiff is the owner and holder of the Promissory Note and Mortgage.

       7.      The Defendants have breached and violated the provisions of the Promissory Note

and Mortgage in that they did neglect and fail to pay the installments of principal and interest

when due beginning with the July 1, 2018 payment, despite due demand therefore and by failing

to make payment of real property taxes when due, thus making it necessary for the plaintiff to

pay the same to protect its interest.

       8.      By reason of the defaults described herein, plaintiff has elected to declare the

entire sums secured by the mortgage to be due and payable.

       9.      There is now justly due and payable to the plaintiff, as of September 19, 2019, on

the Promissory Note and Mortgage the following sums:

               Unpaid Principal               $135,168.64

               Unpaid Interest                $5,716.89
             Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 3 of 39



               Subsidy to Be Recaptured       $2,655.05

               Escrow                         $0.00

               Late Charges                   $48.04

               Other Fees                     $5,495.92

               TOTAL:                         $149,084.54

, together with interest at the rate of 3.250% per annum on principal and all advances from

September 20, 2019.

10.     Upon information and belief, plaintiff may be compelled to make additional advances for

payment of taxes, hazard insurance water and sewer charges, or other municipal assessments

maintenance, in order that it may protect and preserve security, but the nature and amount

thereof is unknown to plaintiff at this time. Nevertheless, plaintiff seeks recovery thereof and

therefore, together with interest thereon.

11.    No other action or proceeding has been brought at law or otherwise for the recovery of

said sums secured by the Promissory Note and Mortgage, or any part thereof.

12.    The Defendant, besides Nicholas Perison, named in the caption of the Complaint, as set

forth in Exhibits “C”, have or may claim to have some interest in or lien upon the mortgaged

premises or some part thereof, which interest or lien, if any accrued subsequently to the lien of

the United States mortgage and is subsequent thereto.

13.      That the plaintiff has complied with the notice provisions of the New York State RPAPL

Section 1304. A copy of the required notice is attached hereto as Exhibit “D”.

14.       Upon information and belief, the provisions of Banking Law Section 595-a, and any

rules and regulations promulgated thereunder, and Banking law Sections 6-1 and 6-m and
               Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 4 of 39



RPAPL section 1302(1) are not applicable to the mortgage loan that is the subject of this

proceeding.

15.      At the time this proceeding was commenced, the plaintiff has complied with the

provisions of New York State RPAPL Section 1306 regarding filing with the Superintendent of

the New York State Banking Department. A copy of the required filing is attached hereto as

Exhibit “E”.

16.       The true names of the defendants John Doe, Mary Roe and XYZ Corporation are

unknown to the United States, those names being fictitious, but intending to designate tenants,

occupants or other persons, if any, having or claiming any estate or interest in possession upon

the premises or any portion thereof.

WHEREFORE, plaintiff demands judgment:

      (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

         Pendency of this action, and every person whose conveyance or encumbrance is

         subsequently recorded, be forever barred and foreclosed of all right, claim, lien and

         equity of redemption in the mortgaged premises;

      (b) That the premises may be decreed to be sold according to law;

      (c) That the amount due to the plaintiff on the promissory note and mortgage may be

         adjudged;

      (d) That the moneys arising from the sale may be brought into Court;

      (e) That the plaintiff may be paid the amount adjudged to be due to the plaintiff with interest

         thereon to the time of such payment, together with the costs and expenses of this action

         and the expenses of the sale, so far as the amount of such money properly applicable

         thereto will pay the same;
            Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 5 of 39



   (f) And that the plaintiff may have such other and further relief as may be just and equitable.

   Dated: Uniondale, New York, September 19, 2019
   /s/ Nicole B. LaBletta
______________________
   Nicole B. LaBletta,Esq.
   Pincus Law Group, PLLC
   425 RXR Plaza
   Uniondale, NY 11556
   (516) 699-8902 (phone)
   (516) 279-6990 (fax)
   nlabletta@pincuslaw.com
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 6 of 39




             EXHIBIT A
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 7 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 8 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 9 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 10 of 39




              EXHIBIT B
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 11 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 12 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 13 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 14 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 15 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 16 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 17 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 18 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 19 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 20 of 39




              EXHIBIT C
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 21 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 22 of 39




                    EXHIBIT D
                          Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 23 of 39




Rural Development
Business Center           June 12, 2019
Chief Financial Officer
                          Nicholas Perison
Office of the National    3001 Schoolview Road
Financial and
Accounting                Eden, NY 14057
Operations Center

4300 Goodfellow           Loan Number:
Boulevard
St. Louis, MO 63120
                          Property Address: 3001 Schoolview Road, Eden, NY 14057
Voice 314.457.4152
Fax 314.457.4292
                          Dear Nicholas Perison


                                    “YOU MAY BE AT RISK OF FORECLOSURE. PLEASE
                                     READ THE FOLLOWING NOTICE CAREFULLY”

                          As of June 10, 2019, your home loan is 344 days and $ 146,013.36
                          dollars in default. Under New York State Law, we are required to send
                          you this notice to inform you that you are at risk of losing your home.

                           Attached to this notice is a list of government approved housing
                          counseling agencies in your area which provide free counseling. You
                          can also call the NYS Office of the Attorney General's Homeowner
                          Protection Program (HOPP) toll-free consumer hotline to be connected
                          to free housing counseling services in your area at 1-855-HOME-456 (1-
                          855-466-3456), or visit their website at http://www.aghomehelp.com/.
                          A statewide listing by county is also available at
                          http://www.dfs.ny.gov/consumer/mortg nys np counseling agencies.htm.
                          Qualified free help is available; watch out for companies or people who
                          charge a fee for these services.

                          Housing counselors from New York-based agencies listed on the website
                          above are trained to help homeowners who are having problems making
                          their mortgage payments and can help you find the best option for your
                          situation. If you wish, you may also contact us directly at 315-477-6416
                          and ask to discuss possible options.


                          USDA is an equal opportunity provider and employer.

                          If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form (PDF),
                          found online at http://www.ascr.usda.gov/complaint_filing_cust.html, or at any USDA office, or call (866) 632-9992 to request the form.
                          You may also write a letter containing all of the information requested in the form. Send your completed complaint form or letter to us by
                          mail at U.S. Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410,
                          by fax (202) 690-7442 or email at program.intake@usda.gov.
           Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 24 of 39
This should be the subject as is                                         2
Appears on the first page.


While we cannot assure that a mutually agreeable resolution is possible, we
encourage you to take immediate steps to try to achieve a resolution. The longer
you wait, the fewer options you may have.

If you have not taken any actions to resolve this matter within 90 days from the
date this notice was mailed, we may commence legal action against you (or sooner
if you cease to live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of
Financial Services' toll-free helpline at (show number) or visit the Department's
website at (show web address).

IMPORTANT: You have the right to remain in your home until you receive a
court order telling you to leave the property. If a foreclosure action is filed against
you in court, you still have the right to remain in the home until a court orders you
to leave. You legally remain the owner of and are responsible for the property
until the property is sold by you or by order of the court at the conclusion of any
foreclosure proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 25 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 26 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 27 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 28 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 29 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 30 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 31 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 32 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 33 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 34 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 35 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 36 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 37 of 39
Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 38 of 39




                          EXHIBIT E
               Case 1:19-cv-01269 Document 1 Filed 09/19/19 Page 39 of 39




                                     New York State Department of Financial Services
                                       One State Street Plaza, New York, NY 10004

                                                   Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name                        : USDA Rural Development
Address                     : 441 South Salina St., Suite 357
                              Syracuse NY 13202
Filing Information:
Tracking Number             : NYS5001214
Mailing Date Step 1         : 20-JUN-19 12.00.00.000 AM
Mailing Date Step 2         :
Judgment Date Step 3        :
Filing Date Step 1          : 25-JUN-19 10.09.28.000 AM
Filing Date Step 1 Orig     : 25-JUN-19 10.09.11.000 AM
Filing Date Step 2          :
Filing Date Step 3          :
Owner Occupd at Jdgmnt      :
Property Type               : 1 to 4 Family Home
Property Address            : 3001 Schoolview Road Eden
                              NY 14057
County                      : Erie
Date of Original Loan       : 01-DEC-15 12.00.00.000 AM
Amt of Original Loan        : 145800
Loan Number Step 1          :
Loan Number Step 2          :
Loan Reset Frequency        :
Loan Type                   : 1st Lien
Loan Details                : Fixed Rate
Loan Term                   : 30 Year
Loan Modification           : No Modification
Days Delinquent             : Other
Borrower's Name             : Nicolas Perison
Address                     : 3001 Schoolview Road
                              Eden 14057
Borrower's Phone No         :
Filing Status               : Step 1 Completed

Sincerely,

New York State Department of Financial Services
